Citation Nr: 1512167	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right wrist/hand disorder.

6.  Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus and/or an anxiety disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a gunshot wound, to include scars on the right knee, left knee, lower lip, and left side of the neck.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Jackson, Mississippi.

In November 2009, the Huntington RO granted service connection for diabetes mellitus, Type II, and assigned an initial 10 percent rating, effective from May 20, 2009.  The RO also denied service connection for a pulmonary disorder and degenerative joint disease of the knees, as well as a petition to reopen a claim for service connection for residuals of a gunshot wound.  In July 2011, the Jackson RO denied service connection for a psychiatric disorder, a right wrist disorder, and erectile dysfunction.  In April 2012, the Huntington RO granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective from November 10, 2011.  

With the exception of the right wrist and hearing loss claims, the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right wrist disorder is as likely as not related to a shrapnel wound in service.

2.  The Veteran has Level III hearing loss in each ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for a right wrist disorder.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria are not met for a compensable rating for service-connected bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Wrist/Hand Disorder

The Veteran contends he has a right wrist/hand disorder is due to a shell fragment wound (SFW) in service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, the Veteran's Form DD 214 shows he was awarded the Purple Heart with 1 star.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

The Veteran's service treatment records do not contain documentation of right wrist injury.  However, in light of the Veteran's combat service, the Board accepts his statements as true.  38 U.S.C.A. § 1154(b).

Post-service medical records include a May 2009 X-ray report of the right wrist that contained evidence of degenerative joint disease and a foreign body.  In October 2009 there was evidence of persistent right wrist pain.  An MRI could not be performed due to shrapnel in the right wrist.

There is nothing in the Veteran's post-service history to indicate he engaged in any activity or employment that could have resulted in retained shrapnel in his wrist.  See October 2009, September 2010 and March 2012 VA examination reports.  Given his combat service and current retained shrapnel, the Board finds that his current right wrist disorder is as likely as not related to his military service.  Resolving doubt in the Veteran's favor, service connection for a right wrist disorder is warranted.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102. 


Increased Rating for Bilateral Hearing Loss

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records and post-service treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain, concerning the claim for a higher rating for hearing loss.  A VA examination was performed in March 2012 that includes consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes); see also 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, staged ratings were not assigned.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Although there is an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Sometimes there is an exceptional pattern of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher number. Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).


On March 2012 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
75
90
LEFT
20
20
60
75
85

The pure tone threshold average was 60 in each ear.  Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The examiner reported that the Veteran's hearing loss impacted ordinary conditions of daily life and that he had hearing difficulty in most situations and therefore relied on lip reading.

Application of the above findings to Table VI shows he had Level III hearing loss in each ear, which correlates to a zero percent rating under Table VII.  An exceptional pattern of hearing loss has not been shown, so Table VI (rather than VIA) has been used to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.  

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  Specifically, the Veteran has hearing difficulty in most situations and relies on lip reading.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2014), '[c]oordination of rating with impairment of function will . . . be expected in all instances.'  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and lip reading are precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  As noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual.

In sum, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration. 


ORDER

Service connection for a right wrist disorder is granted.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the remaining service connection claims, the Veteran's service treatment records appear to be incomplete.  For example, he was wounded in action (WIA) on October 26, 1966 and November 8, 1966.  The Reports of Wound/Injury show that on October 26, he suffered a fragmentation wound on his lower lip in a fire fight, and that on November 8, he suffered a laceration on the left side of his neck.  There are no records showing actual treatment for the neck laceration and only a single entry concerning the lip abrasion.  In addition, a clinical record indicates that the Veteran was hospitalized from November 14 to November 17, 1966 for a punji stick wound to his left knee.  The Veteran has also reported that he suffered an injury to his right leg during service; however, no treatment for an injury to the right knee is reflected in the service treatment records.  See 38 U.S.C.A. § 1154(b).  On remand, efforts should be undertaken to ensure that the Veteran's complete service treatment and service personnel records have been obtained.  Additional post-service treatment records should also be obtained and additional VA examinations should be scheduled, as described below.

With respect to an increased rating for diabetes mellitus, the October 2014 Appellant's Brief indicates the Veteran's diabetes mellitus may have worsened.  As an examination is necessary to obtain current findings, one must be provided.

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical, inpatient/hospitalization, outpatient, and mental health records.  

As noted above, it appears that the Veteran was hospitalized from October 26 to October 29, 1966 and from November 14 to November 17, 1966.  A Report of Wound/Injury also shows that he was treated for a laceration on the left side of his neck on November 8, 1966.  All records associated with these three injuries should be obtained.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Make arrangements to obtain the Veteran's treatment records from the Huntington VA treatment facility, dated from November 2005 to January 2008 and from August 2011 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records from the Charleston, West Virginia, VA treatment facility, dated since 1967.

5.  Make arrangements to obtain the Veteran's complete treatment records from Highlands Regional Hospital in Charleston, West Virginia, dated in the 1970s.  The Veteran has stated that he was hospitalized for two weeks at this hospital for a psychiatric evaluation in the 1970s.

6.  Make arrangements to obtain the Veteran's complete treatment records from Jackson General Hospital and/or Dr. James Gaal, dated since 1992.  See VA Form 21-4138, dated November 10, 2009.

7.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder, electronic records, and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examiner is asked to respond to the following: 

a) The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-V.

b) With regard to each diagnosis, including the previously diagnosed anxiety and cognitive disorder, is it at least as likely as not (i.e. a 50% chance or greater) that the disability had its clinical onset during service or is related to any incident of service.

c) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

d)  In providing the opinion(s), the examiner should acknowledge that the Veteran was engaged in combat during service and suffered shrapnel wounds.

e)  The examiner must explain the basis for each opinion offered.

8.  Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected diabetes mellitus.  The claims file, to include records stored electronically in VBMS and Virtual VA, should be made available to and reviewed by the examiners in conjunction with the examination.  The appropriate Disability Benefits Questionnaires (DBQ) should be filled out for this purpose, if possible.

9.  Schedule the Veteran for a VA genitourinary examination.  The claims file, to include records stored electronically in VBMS and Virtual VA, should be made available to and reviewed by the examiners in conjunction with the examination.  

The examiner should provide an opinion as to whether it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's erectile dysfunction was either (a) caused by, or (b) aggravated by, his diabetes mellitus and/or any psychiatric disorder.

The examiner must explain the basis for each opinion offered.

10.  Schedule the Veteran for an appropriate VA examination(s) to determine whether he has any gunshot wound residuals.  The claims file, to include records stored electronically in VBMS and Virtual VA, should be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  

During service, the Veteran suffered a fragmentation wound on his lower lip in a fire fight on October 26, 1966.  On November 8, 1966, he suffered a laceration on the left side of his neck.  He was also treated from November 14 to November 17, 1966 for a punji stick wound to his left knee.  The Veteran has reported that he suffered an injury to his right leg/knee during service.  Although a right knee injury is not shown in the service treatment records, the Veteran's statement that he suffered a right knee injury should be accepted as true for the purpose of rendering a medical opinion.  

The examiner(s) should identify all current right and left knee disorders found to be present, to include any arthritis and/or scars on the knees.  With regard to each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the disability had its clinical onset during service or is related to the Veteran's in-service injuries.

The examiner(s) should identify all current disorders of the lower lip and neck found to be present, to include any scars.  With regard to each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the disability had its clinical onset during service or is related to the Veteran's in-service injuries.

The examiner should specifically determine whether the Veteran has any current residuals of his in-service fragmentation wound to his lower lip, laceration on the left side of his neck, and shrapnel/punji stick injuries to his knees/legs. 

The examiner must explain the basis for each opinion offered.

11.  Schedule the Veteran for a VA pulmonary examination.  The claims file, to include records stored electronically in VBMS and Virtual VA, should be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current lung disorders found to be present, to include any pulmonary nodules, calcified granuloma, etc.  See VA CT of the chest dated April 10, 2009, and VA chest x-ray dated May 3, 2005.

With regard to each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the disability had its clinical onset during service or is related to the Veteran's in-service exposure to herbicides or any other incident of service.

In providing this opinion, the examiner should acknowledge the Veteran's history of recurrent right lower lobe pneumonia, bronchitis, and scar in the right lung since at least 1988.  See Bronchoscopy dated September 12, 1994, and VA treatment record dated May 2, 2001.

The examiner must explain the basis for each opinion offered.

12.  Next, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiners have responded to all instructions.  If not, the report(s) must be returned for corrective action.  

13.  Finally, readjudicate the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


